Citation Nr: 9933407	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  95-06 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a respiratory 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from August 1979 to June 1995.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the January 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware which denied service connection for a respiratory 
disability.


FINDINGS OF FACT

1.  Service medical records reflect treatment for symptoms of 
shortness of breath and wheezing associated with exercise, 
with various diagnoses to include exercise induced asthma, 
exercise induced bronchospasm and reactive airways disease.

2.  Post service medical records to include the VA 
examination report dated in August 1995, two months after 
separation, reflect symptoms of breathing difficulty 
associated with exercise, and treated with Proventil inhaler.  
The VA examiner's impression was exercise induced asthma, 
with patient on treatment.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
respiratory disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.303(b) (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that no respiratory 
disability was noted on entry into service and chest x-rays 
conducted for the April 1979 pre-enlistment physical 
examination were normal.  Clinical records beginning in the 
1980's reflect treatment for symptoms including chest pain, 
shortness of breath and wheezing associated with exercise.  
Various diagnoses, including exercise induced asthma, 
exercise induced bronchospasm and restrictive airways disease 
were assigned.  The veteran was provided with a Proventil 
inhaler and assigned a physical profile which allowed her to 
complete physical training at her own pace.  On pulmonary 
function tests conducted in September 1994 the impression was 
normal resting spirometry, normal lung volumes, mildly 
decreased diffusing capacity, progressive mild obstructive 
pattern after exercise, consistent with exercise induced 
bronchospasm, improved after bronchodilator.  Mild pulmonary 
hypertension was noted in January 1995.  Chest x-rays 
conducted throughout service, to include those performed at 
the time of her March 1995 physical examination for 
separation from service, were within normal limits.  The 
examination report reflected a history of asthma/shortness of 
breath, diagnosed in 1983 with exercise induced asthma, 
controlled with Proventil metered dose inhaler.  No 
abnormalities of the lungs were noted by the medical examiner 
on clinical evaluation.  

A VA examination was conducted in August 1995.  The veteran 
gave a history of exertional shortness of breath diagnosed as 
asthma on Proventil inhaler.  She complained of breathing 
difficulty with exercise.  On objective examination cough, 
expectoration and shortness of breath were absent at rest.  
Chest expansion was equal and appropriate with inspiration.  
Breath sounds were normal and no adventitial sounds were 
noted.  The impression was exercise induced asthma, patient 
on treatment.  

Chest x-rays conducted by VA in November 1995 revealed no 
acute disease.  Pulmonary function tests and arterial blood 
gases were also within normal limits at that time.  

When the veteran was examined by a private medical doctor in 
October 1996, she reported a history of lung problems.  The 
examiner noted a history of exercise induced asthma well 
controlled with Proventil inhaler as needed.  When she was 
evaluated by her private medical doctor in July 1997 the 
veteran again complained of occasional exercise induced 
asthma.  Her lungs were clear on physical examination.  

The veteran testified before the Board in May 1998.  At that 
time she related that prior to service she had been active in 
athletics, and was never treated for asthma prior to 
enlistment.  She first noticed shortness of breath and 
tightness in her chest with physical training.  At the time 
of the hearing she continued to use an inhaler prior to 
exercising.  

Legal Analysis

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post service 
symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The medical evidence in this case reflects treatment for 
recurrent symptoms of shortness of breath and wheezing 
associated with exercise during service.  The diagnoses 
included exercise induced asthma.  When the veteran was 
examined only two months after separation from service, she 
complained of the same symptoms which were similarly assessed 
by the VA examiner.  Subsequent private medical records 
reflect the veteran's ongoing complaints of breathing 
difficulties related to exercise.  When the credibility of 
the evidence is presumed for purposes of a well groundedness 
determination, and the evidence is construed in the manner 
most favorable to the veteran, the record reflects a medical 
diagnosis of current disability, which is etiologically 
linked by the VA examiner to a continuity of symptomatology 
following separation from service.  Inasmuch as the requisite 
elements of a plausible claim are present, the veteran's 
claim is determined to be well-grounded.


ORDER

The claim of entitlement to service connection for a 
respiratory disability is well grounded.  To this extent 
only, the appeal is granted.



REMAND

Because the claim of entitlement to service connection for a 
pulmonary disability is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In this 
instance the post service medical examiners have not 
identified any clinical findings on which they based their 
impressions.  Accordingly, additional evidentiary development 
and medical clarification are warranted prior to appellate 
review of the veteran's claim.  

Therefore, the case is REMANDED for the actions listed below.  

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

1. The RO should contact the veteran and 
request that she submit the names and 
addresses of all health care providers, 
VA or private, who have evaluated or 
treated her for respiratory disability 
since separation from service.  After 
securing the necessary releases, the RO 
should request copies of any previously 
unobtained medical records for 
association with the claims folder. 

2.  Following the completion of the above 
requested actions the veteran should be 
provided a special VA examination to 
assess the nature and etiology of any 
respiratory disorder found to be present.  
The examiner must thoroughly review the 
claims folder prior to evaluating the 
veteran.  All indicated special tests and 
studies should be conducted and all 
clinical findings and diagnoses clearly 
set forth in the examination report.  The 
examiner should also provide an opinion 
based upon the medical evidence of record 
as to whether it is at least as likely as 
not that the veteran currently has a 
chronic respiratory disability which had 
onset during her period of active 
service.  If any current disability is 
considered to have preceded service, the 
examiner should indicate an opinion as to 
whether that disorder increased in 
severity during service.  Any opinion 
stated must be supported by reference to 
the medical evidence. 

3.  Thereafter, the RO should review the 
veteran's claim on the basis of all 
evidence of record and all applicable law 
and regulations.  If action taken remains 
adverse to the veteran, she should be 
provided a supplemental statement of the 
case and the applicable time to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action. The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

